DETAILED ACTION
         Response to Arguments 
1.         This action is in response to the communication filed on 02/26/2021. Applicant’s arguments regarding prior art rejection have been considered, however they are not persuasive.
	Applicant argues as below:
    PNG
    media_image1.png
    190
    769
    media_image1.png
    Greyscale

	Examiner respectfully disagrees, because Chang discloses:
		“Systems and/or methods described herein may provide global real-time resource and timer synchronization for a wireless core network.  The systems and/or methods may collect connection status and/or timer information from network elements (e.g., associated with different layers of the network) for particular user equipment (UE) connections.  The connection statusstatus and/or timer information may be updated in real-time and distributed to application servers outside the wireless core network and/or to the different network elements.  The systems and/or methods may, for example, notify application servers and/or network elements when a particular UE is disconnected from the network.  The systems and/or methods may also allow application service providers to optimize delivery of services based on the connection status and/or timer information” (para 0014). 
 
	Chang further discloses:

Chang further discloses:
“ Connection status field 630 may include an indication of whether a UE in corresponding UE ID field 610 is connected to the network, is in an idle mode, and or is in an active mode.  In one implementation, changes in connection status field 630 may also trigger whether a UE in corresponding UE ID field 610 is included or remains included in database 500.  For example, a "disconnected" entry in connection status field 630 may trigger removal of all entries corresponding to the UE in UE ID field 610” (para 0068).
	Therefore the rejection has been maintained.






Allowable Subject Matter
                        2.         Claims 9, 10, 24, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.         

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.         Claims 1, 11, 15, 22, 23, 25, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over SHAN et al. (US 2019/0174270, hereinafter Shan) in view of Chang et al. (US 2012/0166617, hereinafter Chang).
	Regarding claims, 1 and 15, Shan discloses a method performed by a broadcast/multicast server in a communication network (Para 0007; BM-SC), comprising:

  allocating resources associated with the broadcast/multicast bearer in the communication network (Para 0075; after receiving the session request from GCS AS, BM-SC allocates resource for the session); and
before any determination that resources have been configured for the broadcast/multicast bearer in a radio access network of the communication network (Fig. 2; there is no determination that resources have been configured for the broadcast/multicast bearer before sending the response message) sending , to the application server, a response message (202 of fig. 2) comprising an indication of the allocation of the resources associated with the broadcast/multicast bearer (Para 0131; response includes session information for the service).
	Shan does not explicitly disclose that the indication is whether the allocation of the resources is ongoing.
	In an analogous art, Chang discloses that the indication is whether the allocation of the resources is ongoing (para 0047 and 0068; providing connection status of real time allocation of the resources (maintaining current connection; terminating or establishing new connection- para 0068)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shan’s method and system by adding Chang’s disclosure in order to improve resource allocation in a communication system.
Regarding claims 11 and 26, Shan further disclose that wherein the broadcast/multicast server comprises a broadcast/multicast service centre, BM-SC (Para 0007; BM-SC), wherein the broadcast/multicast bearer comprises a multimedia broadcast and multicast service MBMS bearer (Para 0068; MBMS bearer).

	Regarding claim 23, Shan does not explicitly disclose receiving an information message from the broadcast/multicast sever comprising an indication that allocation of the resources associated with the broadcast/multicast bearer is no longer ongoing.
	In an analogous art, Chang discloses receiving an information message from the broadcast/multicast sever comprising an indication that allocation of the resources associated with the broadcast/multicast bearer is no longer ongoing ( para 0047 and 0068; providing connection status of real time allocation of the resources (terminating or establishing new connection)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shan’s method and system by adding Chang’s disclosure in order to improve resource allocation in a communication system.
Regarding claim 25, Shan further discloses wherein the response message comprises an indication that the allocation of the resources associated with the broadcast/multicast bearer is not ongoing (Para 0033) and wherein the method further comprises, responsive to receipt of the response message, initiating transmission of data over the broadcast/multicast bearer (Para 0085 and 0086).
	Regarding claim 30, Shan further discloses a processing circuitry configured to perform any of the steps of claim 1 (Para 0214); and  power supply circuitry configured to supply power to the broadcast/multicast server (it is obvious that BM-SC will have power supply circuitry).
4.	Claims 4, 18  and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shan/Chang and further in view of HART et al. (US 2009/0086670, hereinafter Hart).
	Regarding claims 4 and 18, Shan/Chang does not explicitly disclose that wherein the bitmap comprises a subset of multiple bits to indicate that the allocation of the resources associated with the 
	In an analogous art, Hart discloses that wherein the bitmap comprises a subset of multiple bits to indicate that the allocation of the resources associated with the broadcast/multicast bearer failed (Para 0053), with each of the multiple bits of the subset indicating a respective reason for the failure (Para 0049 and 0055). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shan/Chang’s method by adding Hart’s limitation in order to improve resource allocation in a communication system.
	Regarding claim 33, Shan discloses wherein the information message comprises a bitmap (para 0157; bitmap), the bitmap comprising one or more bits (para 0157; bits).
Shan/Chang does not explicitly disclose that the settings of the one or more bits indicating:
the allocation of the resources associated with the broadcast/multicast bearer was successful; or
the allocation of the resources associated with the broadcast/multicast bearer failed.
In an analogous art, Hart discloses that the settings of the one or more bits indicating:
the allocation of the resources associated with the broadcast/multicast bearer was successful (table 1; bits to indicate resource allocation updated-initialized, modified or cancelled); or
the allocation of the resources associated with the broadcast/multicast bearer failed. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shan/Chang’s method by adding Hart’s limitation in order to improve resource allocation in a communication system.

Conclusion
5.	Applicant's arguments regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462